DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP-11335794-A), hereinafter Muraki, references are made to the English translation provided from EPO.
	Regarding Claims 1-4, Muraki teaches a grain oriented electrical steel sheet ([0040]) which comprises the claimed grain oriented electrical steel sheet. Muraki further teaches the steel sheet containing the elements as shown in Table 1.
Elements
Claim
Claimed Range 
Muraki
Citation
Relationship
Si
1
1-7
1.5-7
[0040]
Within
C
1
0.005 or less
0.005-0.08
[0045]
Overlapping
In
1
0.001-0.5
0.0005-2
[0044]
Encompassing
Sb
1
0.005-0.15
0.0005-2
[0044]
Encompassing
Mn
2
0.005-0.9
0.02-0.2
[0042]
Within
Al
2
0.01-0.1
0.06 or less
[0041]
Overlapping
S
2
0.03 or less
0.01-0.06
[0042]
Overlapping
Sn
3
0.005-0.2
0.0005-2
[0044]
Encompassing
P
4
0.005-0.075
0.0005-2
[0044]
Encompassing
Cr
4
0.005-0.35
0.0005-2
[0044]
Encompassing

	
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Muraki further teaches the steel sheet containing up to 0.01% N [0041] which is sufficiently close to the claimed 0.015-0.05 N of Claim 2 that a person having ordinary skill in the art would not expect different properties to be exhibited.
Muraki further teaches the steel sheet having a surface roughness of 0.4 µm or less ([0037]) which overlpas the claimed surface roughness is 0.1 µm or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Muraki teaches the elements Sb, In, Sn, P, and Cr being part of a list of elements, at least one of which is included ([0044]) and further teaches examples containing Sn and Sb in addition to other elements of the list, the examples containing 2-3 total elements from the list ([0044], [0055], [0059], [0063], [0066]) it would therefore be obvious to a person having ordinary skill in the art to replace the non-Sb or Sn elements from the list with other elements from the list including In regarding Claim 1, and to further include P and Cr regarding claim 4.

Regarding Claim 5, Muraki teaches the claim elements as discussed above. Muraki does not explicitly disclose a grain diameter or an area ratio of grain diameters.
Examiner notes that the processing as described in the specification comprises heating at 1000-1280˚C, hot-rolling to 1.5-5 mm, cold-rolling to 0.1-0.5 mm, primary recrystallization-annealing at 750˚C or more and secondary recrystallization-annealing at 900-1250˚C according to P. 15 L. 21-P. 16 L. 5 and P. 16 L. 21- P. P. 18 L. 19.
Muraki further teaches the processing of the steel sheet including heating to 1150˚C, hot rolling to 2 mm, cold rolling to 0.29 mm, primary recrystallization/nitrogen treatment at 800-900˚C, and secondary recrystallization at 900-1150˚C ([0046]-[0047], [0059]) which is within the processing according to the instant specification.
Since Muraki teaches the composition and processing required by the specification, a person having ordinary skill in the art would expect the steel sheet according to Muraki to exhibit the claimed area ratio of grains having a particle diameter of 1 mm or less is 10% or less.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (JP-11335794-A), hereinafter Muraki, references are made to the English translation provided from EPO, in view of Littmann (Structures and magnetic properties of Grain-oriented 3.2% silicon-iron), hereinafter Littmann.
	Regarding Claim 5, Muraki teaches the claim elements as discussed above. 
Littmann teaches that grain oriented electrical steels having grain diameters above 1 mm beneficially exhibit lower total core loss as compared to smaller grain diameters (P. 1106, Par. 5- P. 1107 Par. 11, Fig. 4). Having grain diameter above 1 mm is within the claimed area ratio of grains having a particle diameter of 1 mm or less is 10% or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the grain size according to Littmann to the steel sheet according to Muraki in order to beneficially exhibit lower total core loss as discussed above.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
The argument that Muraki or Muraki and Littmann do not teach or suggest a composition including both In and Sb in the claimed ranges is not convincing. 
While Muraki does not have a specific example containing In and Sb, there are examples containing Sb and other elements and it would be obvious to a person having ordinary skill in the art to substitute In for those other elements. Additionally, the noted effect from the In of 0.1 µm or less of surface roughness is also present in Muraki as an overlapping range of 0.4 µm or less of surface roughness.
The argument that Muraki discloses examples of 0.2-0.32 µm of surface roughness and therefore a person of skill would not be expected to arrive at a surface roughness of 0.1 µm or less is not convincing.
Specific examples or narrower ranges do not teach away from the broader disclosure, see MPEP 2123(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736